                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:16-CV-009-KDB-DCK

 DELORIS GASTON and LEONARD GASTON, on                          )
 behalf of themselves and all others similarly situated,        )
                                                                )
                          Plaintiffs,                           )
                                                                )
    v.                                                          )             ORDER
                                                                )
 LEXISNEXIS RISK SOLUTIONS, INC., and                           )
 POLICEREPORTS.US, LLC,                                         )
                                                                )
                         Defendants.                            )
                                                                )
 _____________________________________________                  )

         THIS MATTER IS BEFORE THE COURT on Plaintiffs’ “Motion For Leave To File

Documents Under Seal” (Document No. 125) filed July 27, 2020. This motion has been referred

to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and noting consent of

Defendants, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a



     Case 5:16-cv-00009-KDB-DCK Document 129 Filed 07/28/20 Page 1 of 3
               previously entered Rule 26(e) protective order.

               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                       (1)     A non-confidential description of the
                       material sought to be sealed;
                       (2)     A statement indicating why sealing is
                       necessary and why there are no alternatives to filing
                       under seal;
                       (3)     Unless permanent sealing is sought, a
                       statement indicating how long the party seeks to have
                       the material maintained under seal and how the
                       matter is to be handled upon unsealing; and
                       (4)     Supporting statutes, case law, or other
                       authority.

Local Rule 6.1. It appears that the requirements of Local Rule 6.1(c)(1) through (4) have been

adequately met.

       Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. Plaintiffs may file the following exhibits under seal:

               Plaintiffs’ Response to Defendants’ Motion for Summary Judgment;
               Exhibit 1, Plaintiffs’ Crash Reports;          Exhibit 2, PRUS
               Supplemental Responses to Interrogatories dated January 13, 2020;
               Exhibit 9, portions of Declaration Kevin Creech of Digital
               Solutions, Inc.; Exhibit 3, Deposition of Roy Mahler; portions of
               Exhibit 16, Deposition of Craig Honeycutt; and portions of Exhibit
               11, Deposition of Keith Clinic.

       Noting that the time for public response has not run to this motion, the Court will consider

any objection to this Order from non-parties as an objection to the motion, requiring no additional

burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).




                                                 2
      Case 5:16-cv-00009-KDB-DCK Document 129 Filed 07/28/20 Page 2 of 3
       IT IS, THEREFORE, ORDERED that Plaintiffs’ “Motion For Leave To File Documents

Under Seal” (Document No. 125) is GRANTED. Plaintiffs may file the exhibits identified above

under seal.

       IT IS FURTHER ORDERED that Plaintiffs shall file redacted versions of their sealed

exhibits on or before August 27, 2020.



                                         Signed: July 28, 2020




                                                3
     Case 5:16-cv-00009-KDB-DCK Document 129 Filed 07/28/20 Page 3 of 3
